UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6289


DAVIEYON DEVELLE HOPKINS,

                    Petitioner - Appellant,

             v.

WARDEN FCI EDGEFIELD,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Donald C. Coggins, Jr., District Judge. (5:18-cv-03597-DCC)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davieyon Develle Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davieyon Develle Hopkins, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing without prejudice

Hopkins’s 28 U.S.C. § 2241 petition. The district court dismissed Hopkins’s § 2241

petition based on the postconviction action waiver in his plea agreement. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Hopkins’s informal brief does not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2